United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2843
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Lance Kolesar,                          *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: January 12, 2011
                                Filed: June 9, 2011
                                 ___________

Before COLLOTON, GRUENDER, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.

       Lance Kolesar appeals from the district court’s1 order civilly committing him
to the custody of the Attorney General of the United States, pursuant to 18 U.S.C.
§ 4246. The district court found that Kolesar suffers from a mental disease or defect,
that his release would create a substantial risk of bodily injury to another person or
serious damage to the property of another, and that a suitable state placement was not
available. We affirm.


      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
       On June 8, 2009, the United States District Court for the District of Montana
found Kolesar incompetent to stand trial on the charge of unlawful possession of a
firearm as a convicted felon, in violation of 18 U.S.C. § 922(g)(2). The district court
committed Kolesar to the custody of the Attorney General for further mental health
evaluations under 18 U.S.C. § 4246. The government transferred Kolesar to the
United States Federal Medical Center for Federal Prisoners (“MCFP”), located in
Springfield, Missouri.

       On August 12, 2009, the government filed a petition to determine whether
Kolesar should be civilly committed under 18 U.S.C. § 4246. The petition included
a certification by the director of MCFP that Kolesar had a mental health disease that
rendered him substantially dangerous to the public, and that suitable arrangements for
state custody and care over him were not available. Prior to this filing, a social worker
at MCFP sent a referral packet to the State of Montana, inquiring whether the State
would be willing to accept Kolesar for care, custody, and treatment in the state
hospital system. The State failed to respond, and follow-up attempts by the social
worker were unsuccessful.

       A magistrate judge conducted a hearing on the government’s petition, and
subsequently recommended Kolesar’s commitment. After considering objections to
the magistrate judge’s recommendation, the district court found by clear and
convincing evidence that Kolesar suffers from a mental disease or defect, that his
unconditional release would create a substantial risk of bodily injury to another person
or serious damage to the property of another, and that the government had made, and
was continuing to make, efforts to secure state placement, but that the State had not
accepted him. Consequently, the court ordered Kolesar’s civil commitment pursuant
to the provisions of § 4246.

      Kolesar does not contest the district court’s conclusion that he presently suffers
from a mental disease, and that as a result he poses a substantial risk of danger to other

                                           -2-
persons or property. Rather, Kolesar argues the warden’s “unsubstantiated”
certification that no suitable state placement was available violated the Insanity
Defense Reform Act (“IDRA”), 18 U.S.C. §§ 4241-4247, and thus violated his Fifth
Amendment due process rights. He also asserts that the court erred in finding that a
suitable state placement was not available.

       We consolidated this case for oral argument with No. 10-1734, United States
v. Wigren. Wigren and Kolesar are represented by the same counsel and make
identical legal arguments based on very similar facts. For the reasons stated in the
opinion filed today in Wigren, we also reject the claims raised by Kolesar.

      The judgment of the district court is affirmed.
                         ______________________________




                                        -3-